--------------------------------------------------------------------------------

Exhibit 10.1
 
UNSECURED PROMISSORY NOTE



$
 
November 30, 2016


FOR VALUE RECEIVED, the undersigned National Tobacco Company, L.P., a Delaware
limited partnership (the “Borrower”), promises to pay to the order of
______________________ (the “Seller”), the principal sum of
______________________________________________Dollars ($____________).


1.             Interest.  The unpaid principal balance of this Note shall bear
simple interest at the short-term Applicable Federal Rate ("AFR") of 0.68%
published by the Internal Revenue Service in Rev. Rul. 2016-26 for the month of
November 2016.


2.             Maturity.  Borrower shall pay all principal and accrued interest
on December 14, 2016 (the “Maturity Date”).


3.             Late Payment Fee.  If payment is not made on or before the
Maturity Date, the Seller may collect a delinquency charge of 5% of the unpaid
amount.  Collection of the late payment fee shall not be deemed to be a waiver
of the Seller’s right to declare a default hereunder.


4.             Calculation of Interest.  Interest will be computed for the
actual number of days principal is unpaid, using a daily factor obtained by
dividing the stated interest rate by 365.


5.            Default Interest Rate.  Principal amounts remaining unpaid after
the maturity thereof, whether at the Maturity Date or by reason of acceleration
of maturity, shall bear interest from and after maturity until paid at a rate of
13% per annum.


6.             Maximum Rate.  In no event will the interest rate hereunder
exceed that permitted by applicable law.  If any interest or other charge is
finally determined by a court of competent jurisdiction to exceed the maximum
amount permitted by law, the interest or charge shall be reduced to the maximum
permitted by law, and the Seller may credit any excess amount collected against
the balance due or refund the amount to the Borrower.


7.             Prepayment.  This Note may be prepaid in full or in part at any
time without premium.


8.             Financial Information.  The Borrower will (i) maintain accounting
records in accordance with generally recognized and accepted principles of
accounting consistently applied throughout the accounting periods involved; and
(ii) provide the Seller with the annual audited financial statements of its
ultimate parent company, Turning Point Brands, Inc., on Form 10-K.


9.             Payments.  Payments due under this Note shall be made in lawful
money of the United States.  All payments may be applied by the Seller to
principal, interest and other amounts due under the Note in any order which the
Seller elects.


10.          Defaults.  Notwithstanding any cure periods described below, the
Borrower shall immediately notify the Seller in writing when the Borrower
obtains knowledge of the occurrence of any default specified below.  Regardless
of whether the Borrower has given the required notice, the occurrence of one or
more of the following shall constitute a default:
 

--------------------------------------------------------------------------------

(a)          Nonpayment.  The Borrower shall fail to pay this Note within 2
calendar days of the Maturity Date.
 
(b)          Nonperformance.  The Borrower or any guarantor of the Borrower’s
obligations to the Seller (“Guarantor”) shall fail to perform or observe any
agreement, term, provision condition, or covenant (other than a default
occurring under (a), (c), (d), (e), or (f) of this paragraph 10) required to be
performed or observed by the Borrower or any Guarantor hereunder.
 
(c)          Misrepresentation.  Any financial information, statement,
certificate, representation or warranty given to the Seller by the Borrower or
any Guarantor (or any of their representatives) in connection with entering into
this Note and/or any borrowing thereunder, or required to be furnished under the
terms thereof, shall prove untrue or misleading in any material respect as of
the time when given.
 
(d)          Breach under the Purchase Agreement.  Any material breach by
Borrower under the Purchase Agreement (as defined below).
 
(e)          Judgments.  Any final, non-appealable judgment shall be obtained
against the Borrower or any Guarantor which, together with all other outstanding
unsatisfied, final, non-appealable judgments against the Borrower (or any
Guarantor), shall exceed the sum of $100,000 and shall remain unvacated,
unbonded or unstayed for a period of 30 days following the date of entry
thereof.
 
(f)           Inability to Perform; Bankruptcy/Insolvency.  (i) the Borrower or
any Guarantor shall die or cease to exist; (ii) any Guarantor shall attempt to
revoke any guaranty of the obligations described herein, or any guaranty becomes
unenforceable in whole or in part for any reason; (iii) any Bankruptcy,
insolvency or receivership proceedings, or an assignment for the benefit of
creditors, shall be commenced under any Federal or state law by or against the
Borrower or any Guarantor, which is not dismissed or vacated within 60 days;
(iv) the Borrower or any Guarantor shall become the subject of any out‑of‑court
settlement with its creditors; or (v) the Borrower or any Guarantor is unable or
admits in writing its inability to pay its debts as they mature.


11.         Acceleration of Obligations.  Upon the occurrence of any of the
events identified in paragraph 10(a) through 10(e), and the passage of any
applicable cure periods, the Seller may at any time thereafter, by written
notice to the Borrower, declare the unpaid principal balance of any obligations,
together with the interest accrued thereon and other amounts accrued hereunder,
to be immediately due and payable; and the unpaid balance shall thereupon be due
and payable, all without presentation, demand, protest or further notice of any
kind, all of which are hereby waived, and notwithstanding anything to the
contrary contained herein.  Upon the occurrence of any event under paragraph
10(f), the unpaid principal balance of any obligations, together with all
interest accrued thereon and other amounts accrued hereunder, shall thereupon be
immediately due and payable, all without presentation, demand, protest or notice
of any kind, all of which are hereby waived, and notwithstanding anything to the
contrary contained herein.
 
2

--------------------------------------------------------------------------------

12.         Additional Seller Rights.  Without affecting the liability of any
Borrower, endorser, surety or guarantor, the Seller may, without notice, renew
or extend the time for payment, accept partial payments, or agree not to sue any
party liable on it.


13.         Warranties.  The Borrower makes the following warranties:  (a)
Borrower is a validly existing limited partnership, in good standing under the
laws of the State of Delaware, and has all requisite power and authority,
corporate or otherwise, and possesses all licenses necessary, to conduct its
business and own its properties; (b) the execution, delivery and performance of
this Note (i) are within the Borrower’s power; (ii) have been duly authorized by
proper corporate action; (iii) do not require the approval of any governmental
agency; and (iv) will not violate any law, agreement or restriction by which the
Borrower is bound; and (c) this Note is the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms.


14.         Waivers; Relationship to Other Documents.  All Borrowers, endorsers,
sureties and guarantors waive presentment, protest, demand, and notice of
dishonor.  The warranties, covenants and other obligations of the Borrower (and
rights and remedies of the Seller) in this Note and all related documents are
intended to be cumulative and to supplement each other.


15.         Expenses and Attorneys’ Fees.  The Borrower will reimburse the
Seller for all reasonable attorneys’ fees and all other costs, fees and
out‑of‑pocket disbursements incurred by the Seller in connection with the
administration, defense and enforcement of this Note, including fees and costs
related to any waivers or amendments with respect thereto.  The Borrower will
also reimburse the Seller for all costs of collection before and after judgment.


16.         Applicable Law and Jurisdiction; Interpretation.  This Note shall be
governed by and interpreted in accordance with the internal laws of the State of
Delaware, except to the extent superseded by Federal law.  Invalidity of any
provisions of this Note shall not affect any other provision.  THE BORROWER AND
THE SELLER HEREBY CONSENT TO THE JURISDICTION OF THE STATE OF DELAWARE OR
FEDERAL COURT SITUATED IN THE COUNTY OR FEDERAL JURISDICTION IN DELAWARE AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY ACTIONS,
CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS NOTE, OR ANY TRANSACTIONS
ARISING THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE
FOREGOING.  Nothing herein shall affect the Seller’s rights to serve process in
any manner permitted by law.


17.         Waiver of Jury Trial.  THE BORROWER AND THE SELLER HEREBY JOINTLY
AND SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING RELATING TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS THEREUNDER,
ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY TRANSACTION ARISING THEREFROM OR
CONNECTED THERETO.  THE BORROWER AND THE SELLER EACH REPRESENTS TO THE OTHER
THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.
 
3

--------------------------------------------------------------------------------

18.        Purchase Agreement. This Note is executed pursuant to that Stock
Purchase Agreement among Borrower and Seller,
________________________________________________________, and Smoke Free
Technologies Inc. dated as of the date hereof (the “Purchase Agreement”).


(Signature Page Follows)
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date and
year first written above.



 
NATIONAL TOBACCO COMPANY, L.P.,
a Delaware limited partnership
           
By:
 
 
   
Name:
 
   
Title:
 
 




 
Address:
5201 Interchange Way
   
Louisville, Kentucky



Signature Page to Installment Note
 
 

--------------------------------------------------------------------------------